DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7-10, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0247425 (Welford).
For claim 1, Welford teaches a laser device (fig. 4) comprising: 
an element made of laser-active material (fig. 4, 401, [0042]; 402 may considered part of the “element” along with 401) that emits laser light (fig. 4, 408, [0042]) when excited by pump light (fig. 4, 407, [0042]), wherein the element is made of a glass ([0023]); and 
a cladding element bonded to the element so as to allow heat exchange by heat conduction between the cladding element and the element (fig. 4, 403, [0042]), 

For claim 7, Welford teaches the glass of the element is phosphate glass ([0023]).
For claim 8, Welford teaches the element is doped with ions of one or more of elements selected from a group consisting of erbium, ytterbium, neodymium, chromium, cerium, and titanium ([0023]).
For claim 9, Welford teaches the cladding element is not doped with and does not contain laser light emitting ions or pump light absorbing ions ([0052]).
For claim 10, Welford teaches the material of the cladding element is a glass or a crystal ([0052], YAG is a crystal material).
For claim 14, Welford teaches the cladding element exhibits a laser damage threshold higher than that of the element (element may be phosphate glass [0023] while the cladding element may be YAG [0052] as shown in table 1, YAG has a higher thermal conductivity resulting in a higher laser damage threshold, see [0007] and [0009]).
For claim 18, Welford teaches the cladding element further comprises a coating (fig. 4, 409, [0047]).
For claim 20, Welford teaches the element (fig. 4, 401) has a coating (fig. 4, 406) on a side facing away from the cladding element (fig. 4, 403), the coating rendering the element at least partially reflective for the laser light or for the pump light or for both ([0042])).
Claims 1, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,101,201 (Hagris).
For claim 1, Hagris teaches a laser device (fig. 4) comprising: 
an element made of laser-active material (fig. 4, 100, col. 11, lines 52 – col. 12, line 2) that emits laser light (col. 12, line 14, fundamental laser emission) when excited by pump light (fig. 4, 430,435), wherein the element is made of a glass (col. 11, lines 67 – col. 12, line 2); and 
a cladding element bonded to the element so as to allow heat exchange by heat conduction between the cladding element and the element (fig. 4, OTH 110, col. 5, lines 31-32 and col. 7, lines 9-10), 
wherein the cladding element is made of a material that exhibits an absorption coefficient for the pump light (col. 2, lines 26-27, OTH is optically transparent) that is lower than a corresponding absorption coefficient of the element (col. 11, lone 67-col. 12, line 2, ions in 100 are excited requiring absorption of the pump light), and wherein the element and cladding element are configured so that the pump light is directed through the cladding element into the element and/or so that the pump light is directed through the element into the cladding element (fig. 4).
For claim 17, Hagris teaches the cladding element is bonded to the element by optical contact bonding or by optical bonding or by anodic bonding (col. 6, lines 13-15).
For claim 19, Hagris teaches the cladding element further comprises an anti- reflection coating (fig. 4, 230, col. 8, lines 12-14).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH03145776 (Tadokoro).
For claim 1, Tadokoro teaches a laser device (fig. 1-2) comprising: 
an element made of laser-active material that emits laser light when excited by pump light (fig. 1-3, 11, abstract and page 2, second paragraph of translation), wherein the element is made of a glass (abstract and page 2, second paragraph of translation, phosphate glass, fluorophosphates glass); and 
a cladding element bonded to the element  (translation, page 3, 2nd paragraph, “heat fusion” or “adhesive”) so as to allow heat exchange by heat conduction between the cladding element and the element (fig. 1-3, 12 and 13), wherein the cladding element is made of a material that exhibits an absorption coefficient for the pump light that is lower than a corresponding absorption coefficient of the element (cladding elements are undoped silicate glass while the element is Nd doped  phosphate glass, 
wherein the element and cladding element are configured so that the pump light is directed through the cladding element into the element and/or so that the pump light is directed through the element into the cladding element (fig. 3, pump light from 21 and 22 through the cladding elements into the element).
If it is determined that the cladding element does not inherently have an absorption coefficient lower than a corresponding absorption coefficient of the element, It would have been obvious to one having ordinary skill in the art at the time the invention was made to maximize the absorption of the element while minimizing the absorption of the cladding element such that the cladding element has an absorption coefficient lower than a corresponding absorption coefficient of the element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to optimize the relative absorption coefficients in order to maximize pumping of the element.
For claim 2, Tadokoro teaches a difference in refractive indices of the material of the cladding element and the glass of the element that is less than 0.1 (translation, page 2, final paragraph, Δ=1.54527-1.53510).
For claim 5, Tadokoro teaches the cladding element has a thermal conductivity greater than that of air or of a protective gas (borosilicate glass, translation page 2, 3rd paragraph, has a greater thermal conductivity than air).
For claim 15, Tadokoro teaches a difference between thermal expansion coefficients of the material of the cladding element and the glass of the element that is less than 20% (translation page 2, 3rd paragraph, coefficients of thermal expansion are 103.2 x 10-7 and 103.0 x 10-7).
For claim 16, Tadokoro teaches a difference between thermal expansion coefficients of the material of the cladding element and the glass of the element that is less than 10% (translation page 2, 3rd paragraph, coefficients of thermal expansion are 103.2 x 10-7 and 103.0 x 10-7).
For claim 17, Tadokoro teaches the element and cladding element of the device are bonded together using optical contact bonding ([translation, page 3, 1st full paragraph). If it is determined that the bonding method of Tadokoro does not teach optical contact bonding, the examiner takes official notice that optical contact bonding, optical bonding and anodic bonding were well-known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known bonding methods such as optical contact bonding, optical bonding and anodic bonding in order to bond the cladding element and element together as required by Tadokoro.
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as obvious over US 6,101,201 (Hagris).
For claims 3 and 4, Hagris does not explicitly teach the device of claim 1 further comprising a difference in refractive indices of the material of the cladding element and the glass of the element that is less than 0.05 and 0.002 respectively. However, Hagris 
Claim 11 is rejected under 35 U.S.C. 103 as obvious over JPH03145776 (Tadokoro).
For claim 11, Tadokoro teaches the material of the cladding element comprises one of phosphate glass, or a borosilicate crown glass (page 2 of translation, 3rd paragraph, borosilicate glass). Tadokoro does not explicitly teach the borosilicate glass is borosilicate crown glass. However, the examiner takes official notice that borosilicate crown glass was well known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known borosilicate crown glass as a simple substitution for the borosilicate glass in Tadokoro as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative borosilicate glass suitable for protecting the laser gain medium.  See MPEP 2143 I.B.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as obvious over US 2008/0247425 (Welford).
For claim 6, Welford teaches the element may be a phosphate glass ([0023]] and table 1, 0.85 W/mK) and the cladding element may be undoped YAG ([0052] and table 1. 13 W/mK). While not explicitly present in the same embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use them to form Welford’s Q-switched microlaser (title). This results in the cladding element having a thermal conductivity greater than that of the element. 
For claim 17, Welford teaches the elements of the device are bonded together and optical contact bonding is one bonding method ([0049]).  The examiner takes official notice that optical bonding and anodic bonding were well-known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical contact bonding taught by Welford, or well-known bonding methods such as optical bonding and anodic bonding in order to bond the cladding element and element together as required by Welford.
Allowable Subject Matter
Claim12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While elements comprising fluorine ions and fluorine phosphate glass are known in the art.  There is no suggestion or motivation to modify Welford, Hagris or Tadokoro in order to use them as cladding elements as described in independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2017/017/0179359 teaches thermal conductivity of borosilicate glass .9-1.2 W/mK. 2021/0132014 teaches thermal conductivity of air .032 W/mK.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/Primary Examiner, Art Unit 2828